Supposing the constable to have sold in the manner here stated, of his own accord, though the sale was irregular, still the property vested in the vendee; but if he sold pursuant to an agreement between Brodie and Finch, then the unusual manner of the sale, and the setting up of all the goods at once to be disposed of, at one bid (especially in this underhand way, to make the goods sell at a great undervalue and consequently to disappoint some creditor who afterwards might have claimed satisfaction of his debt also), was an evidence of fraud which is to be collected from circumstances, and will vitiate the sale in toto.
Verdict and judgment for the defendant.
NOTE. — On the first point, see Jones v. Fulgham, 6 N.C. 364. On the other point, see Blount v. Mitchell, ante, 85, and the note thereto.
Cited: Woodley v. Gilliam, 67 N.C. 237; Davis v. Keen, 142 N.C. 504;Weir v. Weir, 196 N.C. 270.
(97)